DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 01/25/2022 have been entered.  The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 6 and 7 are withdrawn in view of the Applicant's amendments and arguments. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 1
Line 12, “of the first outlet fluid,”

Claim 5
Line 2, “extends vertically between the mercury vapor collecting vessel and the first outlet of said mercury capture system.”

Claim 8
Line 2, “within a cross-sectional exit area of the first outlet of said mercury capture system.”

Claim 10
Line 3, “and the first outlet of said mercury capture system.”

Claim 20
Line 6, “turning 

Reasons for Allowance 
Applicants amended claim 1 to incorporate previous dependent claims 4 and 13 which was indicated as allowable subject matter in the previous Office action dated 11/08/2021.  The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-3, 5-12 and 14-20.  The concept of a mercury capture system that captures mercury escaping from a gold or silver amalgam during heating of the amalgam, said mercury capture system comprising: 
at least one conduit extending between (i) a mercury vapor source comprising a heated gold or silver amalgam and (ii) a first outlet of said mercury capture system; 
a fan positioned at the first outlet of said mercury capture system; and 

wherein the mercury capture system reduces an amount of mercury within a first outlet fluid passing through the at least one conduit from proximate the mercury vapor source and exiting the first outlet of said mercury capture system to a level of less than about 100,000 ng/m3 of the first outlet fluid,
wherein said at least one conduit comprises a middle connecting section positioned between the mercury vapor source and the mercury vapor collecting vessel, and
wherein said middle connecting section comprises a baffle box, said baffle box comprising one or more baffle plates therein, and each baffle plate comprising a plurality of apertures extending through and providing multiple air flow channels through a given baffle plate, is considered novel. 
The closest prior art to Yamamura (US 4,732,739) disclose a mercury capture system (Abstract) that captures mercury escaping from a silver amalgam during heating of the amalgam, said mercury capture system comprising (Fig. 1-Fig. 3; col. 2, line 56 thru col. 5, line 35): (i) at least one conduit extending between (1) a mercury vapor source comprising a silver amalgam (M, Fig. 1) and (2) a first outlet of said mercury capture system (15a, Fig. 1); (ii) a pump (15, Fig. 1) (which meets the recited fan) positioned at the first outlet of said mercury capture system (15a, Fig. 1); and (iii) a mercury vapor collecting (a mercury vapor capturing vessel (12, Fig. 1)) (1) positioned between and (2) in fluid communication with the mercury vapor source (M, Fig. 1) and the first outlet of said mercury capture system (15a, Fig. 1), wherein the mercury capture system reduces an amount of mercury within a first outlet fluid passing through the at least one conduit comprising an inlet (11a, Fig. 1) and a pipe that connects to the mercury vapor capturing 3 (500-2000 ng/m3) (col. 4, lines 57-64) which is within the recited concentration of less than about 100,000 ng/m3 of first outlet fluid.  
Other pertinent prior art Al-Faqeer (US 2007/0246401 A1) disclose a method and apparatus for separating mercury and other undesired constituents from a natural gas stream includes passing the raw gas stream sequentially through a first separator, an amine treatment unit, a cooler, a second separator, a dehydrator, a cooler and a third separator (Abstract).  Al-Faqeer discloses that, by referring to FIG. 2, the mercury separator 50 includes a vessel 51, an inlet 52, a deflector plate or baffle 53, a gas outlet 54, a hydrocarbon outlet 55, and a mercury trap 56 (Fig. 2, paragraph [0024]).
The cited prior arts, alone or in combination, do not teach or suggest a mercury capture system that captures mercury escaping from a gold or silver amalgam during heating of the amalgam, said mercury capture system comprising the feature of a fan at the first outlet of said mercury capture system, and comprising the feature of at least one conduit comprises a middle connecting section positioned between the mercury vapor source and the mercury vapor collecting vessel, wherein said middle connecting section comprises a baffle box, said baffle box comprising one or more baffle plates therein, and each baffle plate comprising a plurality of apertures extending through and providing multiple air flow channels through a given baffle plate, along with other limitations recited in claim 1. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772